Citation Nr: 1606835	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  11-24 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death, to include under the provisions of 38 U.S.C.A. § 1151.

2.  Entitlement to Dependency and Indemnity Compensation under 38 U.S.C.A. § 1318.


REPRESENTATION

The Appellant is represented by:  Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Appellant

ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1967 to December 1973.  The Veteran died on February [redacted], 2008.  The Appellant is his surviving spouse.  These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.


REMAND

In March 2008, the Appellant submitted the above-captioned claims, asserting that the cause of the Veteran's death was related to his active duty.  After these claims were denied in the April 2008 rating decision, the Appellant perfected an appeal to the Board.  During the pendency of this appeal, the Appellant also asserted that the service connection should be granted for the cause of the Veteran's death under the provisions of 38 U.S.C.A. § 1151.  

In adjudicating the Appellant's above-captioned claims, the RO did not consider the provisions of 38 U.S.C.A. § 1151.  Additionally, in a June 2015 deferred rating decision, the RO acknowledged that the Appellant had raised the issue of entitlement to service connection for the cause of the Veteran's death based on the provisions of 38 U.S.C.A. § 1151, but that such a claim had not been developed or considered.  

The Board finds that the Appellant's claims of entitlement to service connection for the cause of the Veteran's death and entitlement to Dependency and Indemnity Compensation under 38 U.S.C.A. § 1318, are inextricably intertwined with the issue of entitlement to service connection for the cause of the Veteran's death under the provisions of 38 U.S.C.A. § 1151.  As such, the Board finds that a remand is warranted in order for these claims to be considered contemporaneously.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision in the matter).

Additionally, in March 2008, the Appellant asserted that the Veteran experienced lung cancer that was associated with his in-service exposure to an herbicidal agent and that his lung cancer contributed to his death.  Pursuant to the Appellant's above-captioned claims, an opinion was obtained in June 2009 from a VA examiner as to whether the Veteran's cause of death was etiologically related to his active duty.  As observed by the examiner, the certificate of death shows that the immediate cause of the Veteran's death was respiratory failure, with intra-abdominal sepsis, bowel perforation during complicated colonoscopy, and Crohn's disease all leading to the respiratory failure.  The examiner's opinion and the underlying rationale focused on the interaction between his immediate cause of death, and the conditions leading to the immediate cause of death, and his chronic obstructive pulmonary disease and bronchitis.  The examiner did not address whether the Veteran had lung cancer and, if so, whether it was the principle or a contributory cause of the Veteran's death.  The evidence of record does not otherwise sufficiently address these issues.  As such, the Board finds that a remand is also warranted in order for the RO to obtain another opinion from a VA examiner.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding that medical opinions based on incomplete or inaccurate factual premise are not probative); Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (noting that remand may be required if record before the Board contains insufficient medical information for evaluation purposes).

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Appellant and request that she submit or identify relevant evidence in support of her claims that has not already been associated with the claims file.  Specifically, the Appellant must be asked to submit or identify any evidence to establish that the Veteran had lung cancer at the time of his death.  The RO must then obtain copies of any identified treatment records that are not already in the electronic claims file.  If, after making reasonable efforts to obtain this information the RO is unable to secure same, the RO must notify the Appellant and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Appellant is ultimately responsible for providing information.  The Appellant and her representative must then be given an opportunity to respond.

2.  Thereafter, the RO must obtain an opinion from a VA physician as to whether the cause of the Veteran's death is related to his active military service.  The electronic claims file must be made available to and reviewed by the physician.  Following a review of the evidence of record, and with consideration of the Appellant's assertions, the physician must provide an opinion as to whether the Veteran's cause of death was incurred in or due to his active duty, to include as due to exposure to an herbicidal agent.  In so doing, the physician must specifically address whether the Veteran had lung cancer at the time of his death.  The physician must specifically address the February 2007 VA treatment record addendum by VA cardiothoracic surgeon, S. B. J., M.D.

The physician must provide a complete rationale for all opinions expressed.  If the physician cannot provide the requested opinion without resorting to speculation, it must be so stated, and the physician must provide the reasons why an opinion would require speculation.  The physician must indicate whether there was any further need for information or testing necessary to make a determination.  The physician must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular physician. 

3.  After the development requested has been completed, the RO must review the medical report to ensure that it is in complete compliance with the directives of this Remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once. 

4.  After completing the above actions, and any other indicated development, the claims must be re-adjudicated, to include entitlement to service connection for the cause of the Veteran's death under the provisions of 38 U.S.C.A. § 1151.  If any benefit remains denied, a supplemental statement of the case must be provided to the Appellant and her representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

